Carpinello, J.
(dissenting). I respectfully dissent. While it is true that an owner is generally not liable to a subcontractor in the absence of an agreement to be so bound, plaintiff’s president swears in his affidavit in support of the cross motion for summary judgment that plaintiff provided the equipment and services at issue at the request of defendant, which “agreed to pay” for same. Plaintiff’s president also averred that defendant provided him with an address for billing purposes and credit references, farther buttressing plaintiff’s allegation that defendant agreed to pay its invoices. Indeed, the record contains some 28 separate invoices sent directly to defendant by plaintiff (presumably without objection) over a 14-month period for equipment rented, services rendered or finance charges assessed on ‘Your Account”. Defendant’s sole opposition to the cross motion was its attorney’s affidavit in which the attorney *870relied on the fact that plaintiff filed a mechanic’s lien (when it was not represented by an attorney) stating that its contract was with “Burgess International, Ltd.” As noted by the majority, Burgess Construction Services, Inc. (hereinafter Burgess) was the general contractor on the project.
In my view, a contract with Burgess and a promise by defendant to pay plaintiff are not mutually inconsistent especially since the record indicates that plaintiff began providing its equipment in August 1994, the same month in which defendant declared that time was of the essence and cited Burgess for significant delays on the project which had begun the preceding November. With Burgess already being criticized by defendant, it is not unlikely that any subcontractor dealing with Burgess would also seek assurances from defendant that it would be paid.
Instead of responding directly to the simple allegation that defendant “agreed to pay” plaintiff by proffering an affidavit from an officer or representative denying the truth of this allegation, defendant offered only its attorney’s affidavit pointing to the alleged inconsistency created by plaintiff’s mechanic’s lien. With plaintiff having made a prima facie showing of entitlement to judgment as a matter of law, it was incumbent upon defendant to come forward with concrete proof that no such “agreement” existed. It is axiomatic that the opponent of a motion for summary judgment “must avoid mere conclusory allegations and come forward to lay bare his [or her] proof; the consequence of failing to do so will lead the court to infer that there is no genuine fact issue to be tried. Failing to respond to a fact attested to in the moving papers, for example, will be deemed to admit it” (Siegel, NY Prac § 281, at 410 [2d ed]; see, Kuehne & Nagel v Baiden, 36 NY2d 539; Shawy v Bielefeld, 254 AD2d 106).
Once the attention of the court has been invoked to determine whether a material question of fact exists, the attorneys for all parties are required to fully place on the record those facts in their possession which are relevant to the issue. The absence of an affidavit by a person with knowledge denying that defendant “agreed to pay” can only mean that no such affidavit could be honestly offered. The court should not be left to decide whether a material question fact exists based upon legal chicanery or other sleight of hand when a simple one-page affidavit would have sufficed. Accordingly, I would affirm the order of Supreme Court.
Ordered that the order is modified, on the law, with costs to defendant, by reversing so much thereof as granted plaintiff’s cross motion; cross motion denied; and, as so modified, affirmed.